Exhibit 10.12

FIFTH AMENDMENT OF LEASE

THIS FIFTH AMENDMENT OF LEASE is made as of this                     day of
                    , 2011 between RB KENDALL FEE, LLC, a Delaware limited
liability company having a mailing address c/o The Beal Companies, LLP, 177 Milk
Street, Boston, Massachusetts (“Landlord”) and IDENIX PHARMACEUTICALS, INC.,
having a mailing address at 60 Hampshire Street, Cambridge, Massachusetts 02139
(“Tenant”).

BACKGROUND:

A. Reference is made to an Indenture of Lease dated June 8, 2005 by and between
One Kendall Square Associates, LLC, the predecessor in title to Landlord, and
Tenant, as amended by a First Amendment of Lease dated July 24, 2006, Second
Amendment of Lease dated September 7, 2006, Third Amendment of Lease dated
July 23, 2009, and Fourth Amendment to Lease dated June 29, 2010, (the “Lease”),
demising approximately 22,496 s.f. of rentable square feet of space on a portion
of the fourth and fifth floors of Building No. 1400, One Kendall Square,
Cambridge, Massachusetts (the “Premises”) Capitalized terms used but not defined
herein shall have the same meaning as in the Lease.

B. Landlord and Tenant are the present holders of the lessor and lessee
interest, respectively, in the Lease.

C. Tenant has presented Landlord with a Recapture Offer and in lieu of a
recapture Landlord and Tenant agree to the alternative terms set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Landlord and Tenant hereby mutually agree as
follows:

1. Termination. In the event Landlord enters into a lease with another tenant,
no later than November 29, 2011, demising the Premises (the “New Tenant Lease”),
then the Lease and Tenant’s use and occupancy of the entirety of the Premises
shall be, and hereby is, terminated effective as of December 31, 2011 (the
“Effective Date”). As of the Effective Date, Tenant shall have no further
leasehold or other right, title, or interest in or to the Premises pursuant to
the Lease or otherwise and Tenant shall have no further obligations to Landlord
under the Lease; provided however, Tenant shall remain liable to Landlord
pursuant to the Lease for any and all amounts due and payable or accrued on or
before the Effective Date and for any amounts incurred by Landlord or due and
payable under the Lease in the event Tenant fails to quit and deliver up the
Premises on or before the Effective Date, and for any failure to surrender the
Premises as required under the Lease, as amended hereby.

2. Sublease Consent Alternative. In the event Landlord does not enter into the
New Tenant Lease by November 29, 2011, then the Lease shall not terminate but
shall remain in full force and effect. In such an event, Landlord agrees to
undertake the following on or before December 1, 2011: (i) consent to (A) a
sublease by Tenant of the Premises to Inspiration Biopharmaceuticals, Inc.
(“Inspiration”) in substantially the form of Sublease Agreement (which Landlord
has previously reviewed and approved), a copy of which is attached hereto as
Exhibit A, and (B) the License of a portion of the Premises back to Tenant by
Inspiration from and after effective date of the Sublease Agreement (which
Landlord has previously reviewed and approved), a copy of which is attached
hereto as Exhibit B and (ii) execute and deliver the Consent to Sublease in
substantially the form attached hereto as Exhibit C.

 

1



--------------------------------------------------------------------------------

3. Termination Payment. In the event the Lease is terminated as set forth in
paragraph 1 above and in consideration for Landlord’s releasing Tenant from its
future obligations under the Lease, Tenant shall pay to Landlord the sum Six
Hundred Thousand and 00/100 Dollars ($600,000.00) (the “Termination Payment”),
$300,000.00 of which shall be paid on or before the Effective Date and the
remaining $300,000.00 to be paid on or before March 31, 2012. The provisions of
this paragraph 3 shall survive the termination of the Lease.

4. Yield-Up. In the event the Lease is terminated as set forth in paragraph 1
above, then on or before the Effective Date, Tenant shall quit, vacate and
yield-up the Premises in broom clean condition and free from all personal
property, furniture, fixtures, inventory and equipment and otherwise in
accordance with the terms and conditions of the Lease. Tenant shall repair or
cause to be repaired at its cost any damage to the Premises caused by Tenant’s
removal of its personal property or equipment from the Premises.

5. Representations and Warranties. Tenant hereby represents and warrants that as
of the date hereof and as of the Effective Date, if applicable, (a) Tenant is
the sole holder of the lessee’s interest in the Lease and/or the Premises,
(b) no person, firm or entity has any right, title or interest in the Lease
and/or the Premises by or through Tenant, (c) Tenant (and the undersigned
signatory) has the full right, legal power and actual authority to enter into
this Amendment and, if applicable, to terminate the Lease and Tenant’s occupancy
of the Premises without the consent of any person, firm or entity, (d) there are
no other contracts or obligations of Tenant relating to Tenant’s use or
occupancy of the Premises that shall in any way be binding upon Landlord or
survive the termination of the Lease and/or Tenant’s occupancy of the Premises,
including without limitation, utility service contracts, maintenance contracts,
subleases or license agreements. Tenant shall indemnify, protect, defend and
hold harmless Landlord and its agents, employees and partners from and against
any and all claims, damages, costs, liens, judgments, penalties, attorneys’ and
consultants’ fees, expenses and/or liabilities arising out of, involving, or in
connection with any claim(s) as a result of any inaccuracy of these
representations and warranties. The indemnification obligation set forth in this
Paragraph 5 shall survive the Effective Date.

6. Holdover. In the event of a termination of the Lease as set forth herein and
Tenant fails to comply with the terms and conditions of this Amendment and
surrender the Premises (as required under the Lease) by the Effective Date, in
addition to all other remedies available under the Lease, Tenant shall be liable
to Landlord for the payment of a holdover fee in the amount of $5,300 per day,
or portion thereof, that Tenant so holds over or occupies the Premises (or is
deemed to holdover as a result of its failure to remove its property and
otherwise surrender the Premises as required hereunder) with such holdover
otherwise on the terms and conditions as set forth in the Lease. At Landlord’s
option, Landlord may also cause all Tenant’s personal property to be removed
from the Premises and may take all necessary and appropriate action to remove
Tenant from the Premises with process of law. If Tenant fails to remove all
Tenant’s personal property from the Premises as set forth above, such Tenant’s
property shall be deemed abandoned and Landlord shall have the right, but shall
not be obligated, to perform such removal and dispose of same, at Tenant’s sole
cost and expense.

7. Further Assurances. In the event of a termination of the Lease as set forth
above, Tenant shall execute and deliver further instruments and take such other
action as the Landlord may reasonably require to more effectively effectuate the
terms and conditions of this Amendment.

8. Multiple Counterparts. This Amendment may be executed in one or more
counterparts, and by different parties on separate counterparts, and by
facsimile or other electronic means, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

9. Severability. If any term, condition or covenant contained in this Amendment
is found or determined to be unenforceable or void, such a finding or
determination shall not affect the enforceability of the remaining terms,
conditions or covenants contained in this Amendment, which shall remain valid
and enforceable.

 

2



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument as of the date written above.

 

LANDLORD:      TENANT: RB KENDALL FEE LLC      IDENIX PHARMACEUTICALS, INC. By:
 

 

     By:  

 

  Name: Robert L. Beal        Name:   Title: Authorized Signatory        Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASE AGREEMENT

See attached.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE AGREEMENT

See attached.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT TO SUBLEASE

This Consent to Sublease (this “Consent”), dated as of                     ,
2011, is entered into by and among IDENIX PHARMACEUTICALS, INC., a Delaware
corporation with a principal office at 60 Hampshire Street, Cambridge,
Massachusetts 02139 (“Sublandlord”), INSPIRATION BIOPHARMACEUTICALS, INC., a
Delaware corporation, having an address at 28002 Cabot Road, Suite 300, Laguna
Niguel, CA 92677 (“Subtenant”), and RB KENDALL FEE, LLC, with a principal office
c/o The Beal Companies LLP, 177 Milk Street, Boston, Massachusetts 02109
(“Landlord”).

Landlord is the owner of certain property located at One Kendall Square in
Cambridge, Massachusetts, a portion of which, consisting of approximately 22,496
s.f. of rentable square feet of space on a portion of the fourth and fifth
floors of Building No. 1400, One Kendall Square, Cambridge, Massachusetts (the
“Premises”), has been leased to Sublandlord under an Indenture of Lease dated
June 8, 2005 by and between One Kendall Square Associates, LLC, the predecessor
in title to Landlord, and Sublandlord, as tenant, as amended by a First
Amendment of Lease dated July 24, 2006, Second Amendment of Lease dated
September 7, 2006, third Amendment of Lease dated July 23, 2009, and Fourth
Amendment of Lease dated June 29, 2010 (as same has been amended, the “Lease”).

Sublandlord wishes to sublease the Premises (the “Subleased Premises”) to
Subtenant pursuant to a Sublease Agreement, dated as of                     , a
true, accurate and complete copy of which is attached hereto as Exhibit A (the
“Sublease”).

Subtenant has agreed to allow Sublandlord to continue using a portion of the
Subleased Premises following the effective date of the Sublease pursuant to the
terms and conditions set forth in the License between Subtenant, as licensor,
and Sublandlord, as licensee, a true, accurate and complete copy of which is
attached hereto as Exhibit B (the “License”).

Pursuant to the Lease, Sublandlord, as the tenant thereunder, may not sublet the
Premises without first obtaining Landlord’s written approval and the Subtenant
may not enter into the License without first obtaining Landlord’s written
approval .

In consideration of their mutual covenants contained herein, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be bound hereby, the parties agree as follows:

 

  1. Subtenant understands and agrees that the Sublease is in fact a sublease of
Sublandlord’s interest in the Lease; and notwithstanding anything to the
contrary contained in the Sublease, the Sublease is subject to (a) all of the
terms, agreements, covenants and provisions of the Lease, (b) all matters of
record including any prior ground lease and/or prior mortgage, and (c) all
applicable laws, ordinances, rules and regulations, and is subordinate thereto.
Subject to Section 8 below, in the event the Lease shall expire or be canceled,
terminated, forfeited, for any reason, the term of the Sublease and the License
shall automatically terminate as of the date of such cancellation or
termination. Neither the Lease, the Sublease nor this Consent shall grant or be
deemed to grant Subtenant any rights whatsoever against Landlord,
notwithstanding anything to the contrary contained in the Sublease. Subject to
Section 8 below, Subtenant hereby acknowledges and agrees that its sole remedy
for any alleged or actual breach of its rights under the Sublease in connection
with the Subleased Premises or the Sublease shall be solely against Sublandlord
and that Subtenant shall have no right or remedy against Landlord in such event.
This Consent shall not be deemed to change, modify or amend the Lease in any
manner.

 

  2.

Subtenant covenants that, notwithstanding any provision(s) of the Sublease to
the contrary, Subtenant shall not commit, or suffer to be committed, any act or
omission in violation of the provisions of the Lease and that any such act or
omission of Subtenant shall also constitute a breach of this Consent and

 

6



--------------------------------------------------------------------------------

  shall entitle Landlord to recover any damage, loss, cost or expense which it
thereby suffers, from Sublessee, whether or not Landlord proceeds against
Sublandlord, and Subtenant agrees directly with Landlord to be bound by all the
obligations of the Sublandlord thereunder with respect to the Subleased Premises
subleased by Subtenant, with the exception of rent and additional rent which is
governed by the Sublease and except for any obligations of Sublandlord with
respect to (a) Tenant’s Work (as defined in Section 3.1(h) of the Lease),
(b) Section 29.3 of the Lease, (c) Section 29.13 of the Lease, (d) Section 29.19
of the Lease, (e) Section 29.20 of the Lease and (f) the removal and maintenance
of any signage under Exhibit 4 to the Lease (Subtenant agreeing it has no rights
under the foregoing provisions). Sublessee hereby acknowledges that it has read
and has knowledge of all of the terms, provisions, rules and regulations of the
Lease. The execution of this Consent by Landlord shall in no way constitute any
representation or warranty whatsoever by Landlord, express or implied, relating
to the Lease, the Premises, the Sublease, the Subleased Premises or any other
matter relating to Sublandlord’s or Subtenant’s tenancy, including, without
limitation, the physical condition or square footage of the Premises or the
Subleased Premises, and Sublandlord and Subtenant acknowledge and agree that
they are not relying on any such representation or warranty in entering into the
Sublease or this Consent or in consummating the transactions contemplated by the
Sublease. Without limiting the generality of the foregoing, Sublandlord and
Subtenant specifically acknowledge and agree that Landlord is not a party to the
Sublease and, notwithstanding anything to the contrary contained in the
Sublease, Landlord is not bound by any of the terms contained in the Sublease,
including, without limitation, any of the covenants, representations,
warranties, duties and obligations contained therein.

 

  3. The consent given by Landlord in this Consent shall not be deemed to create
any obligations on the part of Landlord with respect to the Sublease or the
Subleased Premises, or constitute any consent to any further sublease or
assignment, or release Sublandlord of any of its obligations under the Lease.
Sublandlord shall remain fully and primarily liable for the prompt and timely
payment of all rent, additional rent and other charges under the Lease and for
the timely performance of all of the tenant’s obligations under the Lease.
Sublandlord shall be deemed to have waived any and all suretyship defenses.

 

  4. As a condition of Landlord’s consent hereunder, Sublandlord shall reimburse
Landlord, within thirty (30) days of receipt of Landlord’s invoice with
reasonable supportive evidence, for any reasonable costs (including all
attorney’s fees) that Landlord incurred in connection with the consideration of
the consent contained herein.

 

  5. As a further condition of Landlord’s consent, Sublandlord shall pay to
Landlord fifty percent (50%) of any Net Sublease Profit (as defined in
Section 16(d) of the Lease) in accordance with the terms of Section 16(d) of the
Lease.

 

  6. Subject to the terms and conditions of this Consent, Landlord hereby
consents to the sublease of the Premises to Subtenant pursuant to the Sublease,
(ii) Sublandlord’s grant to Subtenant of the right to use in common with others
entitled thereto twenty-two (22) parking spaces in the one Kendall Square
Garage, pursuant to the terms of the Lease, and (iii) the use of a portion of
the Subleased Premises pursuant to the License. Landlord agrees to facilitate,
at no cost to Landlord, the transfer of such parking spaces to Subtenant,
including the issuance of access cards or any other requirements of Landlord
that are necessary to gain access to said parking garage.

 

  7. This Consent is given and conditioned upon all of the following additional
terms, conditions and agreements:

A. This Consent shall not be deemed Landlord’s consent to any work or
alterations of the Subleased Premises or any signage, all of which require the
Landlord’s prior written consent pursuant to the terms of the Lease.

 

7



--------------------------------------------------------------------------------

B. Simultaneously with the execution of this Consent, Subtenant shall deliver to
Landlord a certificate or certificates of insurance confirming that the required
insurance is in force and all premiums are current, and naming Landlord (and any
other additional parties as Landlord may reasonably request) as additional
insured. The foregoing in no way relieves Sublandlord of its insurance
obligations under Section 15 of the Lease.

C. Landlord shall promptly be provided with copies of all written notices given
or received by either Sublandlord or Subtenant under the Sublease.

D. Except in the case of an emergency situation, all communications or requests,
written or oral, which Subtenant desires to make to Landlord regarding the
Lease, the Premises or any portion thereof, or services, operations and
management of the property, shall be communicated and made to Landlord solely by
and through Sublandlord.

E. Sublandlord and Subtenant each hereby confirm and agree that Subtenant does
not have the right to sublet its interests in the Subleased Premises or to
assign its rights under the Sublease, except as provided in Section 16(b) of the
Lease.

F. Notwithstanding anything in the Sublease to the contrary, any rights under
the Lease to extend the term may be exercised solely by Sublandlord and solely
in accordance with the terms and conditions of the Lease.

8. Notwithstanding anything in this Consent to the contrary, at Landlord’s sole
option and provided Landlord agrees to recognize and not disturb Subtenant’s
tenancy of the Subleased Premises, provided Tenant is not in default under the
terms of the Lease or Sublease, Subtenant agrees to attorn to Landlord and to
recognize Landlord as Subtenant’s landlord under the Sublease, under the terms
and conditions and at the rental rate specified in the Sublease, and for the
then remaining term of the Sublease, except that Landlord shall not be bound by
any provision of the Sublease which in any way increases Landlord’s duties,
obligations or liabilities to Subtenant beyond those owed to Sublandlord under
the Lease (unless Landlord has expressly agreed to same in writing). Subtenant
agrees to execute and deliver at any time and from time to time, upon the
reasonable request of Landlord, any instruments which may be necessary or
appropriate to evidence such attornment, which such instruments shall include a
recognition by Landlord of Subtenant’s tenancy as aforesaid. Landlord shall not
(a) be liable to Subtenant for any act, omission or breach of the Lease or
Sublease by Sublandlord, (b) be subject to any offsets or defenses which
Subtenant might have against Sublandlord, (c) be bound by any rent or additional
rent which Subtenant might have paid in advance to Sublandlord, (d) be bound by
any changes or modifications made to the Sublease without the written consent of
Landlord or (e) be bound to honor any rights of Subtenant in any security
deposit made with Sublandlord except to the extent Sublandlord has turned over
such security deposit to Landlord. Sublandlord hereby agrees that in the event
of the termination of the Lease, Sublandlord shall immediately pay or transfer
to Landlord any security deposit, rent or other sums then held by Sublandlord.
In the event of attornment hereunder, Landlord’s liability shall be limited to
matters arising during Landlord’s ownership of the building in which the
Subleased Premises are located (the “Building”), and in the event that Landlord
(or any successor owner) shall convey or dispose of the Building to another
party, such party shall thereupon be and become landlord hereunder and shall be
deemed to have fully assumed and be liable for all obligations of this Consent
or the Sublease to be performed by Landlord which first arise after the date of
conveyance, including the return of any security deposit, and Subtenant shall
attorn to such other party, provided such party agrees to recognize Subtenant
and not disturb Subtenant’s tenancy under the sublease, provided Subtenant is
not in default only the terms of the Lease or Sublease, and Landlord (or such
successor owner) shall, from and after the date of conveyance, be free of all
liabilities and obligations hereunder not then incurred. The liability of
Landlord to Subtenant for any default by Landlord under this Consent or the
Sublease after such attornment, or arising in connection with Landlord’s
operation, management, leasing, repair, renovation, alteration, or any other
matter relating to the Building or the Subleased Premises, shall be limited to
the interest of the Landlord in the Building. Under no circumstances shall any
present or future trustee, beneficiary, member, manager, shareholder, director,
officer, principal, partner, employee or general partner of Landlord or
Subtenant have any liability for the performance of Landlord’s or Subtenant’s,
as the case may be, obligations under this Consent or the Sublease.

 

8



--------------------------------------------------------------------------------

9. In addition to Landlord’s rights under this Consent, in the event Sublandlord
is in default under any of the terms and provisions of the Lease, Landlord may
elect to receive directly from Subtenant all sums due or payable to Sublandlord
by Subtenant pursuant to the Sublease, and upon receipt of Landlord’s notice,
Subtenant shall thereafter pay to Landlord any and all sums becoming due or
payable under the Sublease and Sublandlord shall receive from Landlord a
corresponding credit for such sums against any payments then due or thereafter
become due from Tenant. Neither the service of such written notice nor the
receipt of such direct payments shall cause Landlord to assume any of
Sublandlord’s duties, obligations and/or liabilities under the Sublease, nor
shall such event impose upon Landlord the duty or obligation to honor the
Sublease, nor subsequently to accept Subtenant’s attornment pursuant to
Section 8 hereof. Sublandlord agrees to hold any and all payments due under the
Sublease as a trust fund to be applied first to the satisfaction of all of
Sublandlord’s obligations under the Lease and hereunder before using any part
thereof for any other purpose. Sublandlord hereby specifically consents to the
terms and conditions of this Section 9 and agrees that Subtenant shall have no
liability to Sublandlord for any payments made by Subtenant to Landlord at the
direction of Landlord.

10. Sublandlord and Subtenant agree, jointly and severally, to indemnify and
hold Landlord harmless from and against any loss, cost, expense, damage or
liability, including reasonable attorney’s fees, incurred as a result of a claim
by any person or entity (i) that is entitled to a commission, finder’s fee or
like payment in connection with the Sublease or (ii) relating to or arising out
of the Sublease or any related agreements or dealings.

11. Sublandlord hereby certifies that the Lease is in full force and effect,
that there have been no modifications or amendments thereto (except as set forth
herein), that all rent, additional rent and other payments due under the Lease
as of the date hereof have been paid by Sublandlord, and, as of the date hereof,
to the Sublandlord’s knowledge, after due inquiry, there exists no default (or
set of facts or circumstances that with the giving of notice and/or the passage
of time would be a default) under the Lease and that Sublandlord has no offsets,
defenses, claims, or counterclaims against Landlord with respect to the Lease or
otherwise. Landlord hereby represents and warrants to Subtenant that, to the
best of Landlord’s knowledge, there exists no default, on the part of
Sublandlord under the Lease, which, with the giving of notice or the passage of
time, or both, would constitute such a default of the Lease.

12. If there is any legal action or proceeding to enforce or interpret any
provision of this Consent or to protect or establish any right or remedy of any
party hereunder, the unsuccessful party to such action or proceeding shall pay
to the prevailing party as finally determined by a nonappealable decision of a
court of competent jurisdiction, all costs and expenses, including, without
limitation, attorneys’ fees and costs, incurred by such prevailing party in such
action or proceeding, in enforcing such judgment, and in connection with any
appeal from such judgment.

13. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

[Signatures Appear on Following Page]

 

9



--------------------------------------------------------------------------------

Executed under seal as of the above-written date.

 

SUBTENANT:      SUBLANDLORD: INSPIRATION BIOPHARMACEUTICALS, INC.      IDENIX
PHARMACEUTICALS, INC. By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

 

  Duly authorized        Duly authorized

 

LANDLORD: RB KENDALL FEE, LLC By:  

 

  Robert L. Beal   Its authorized signatory

 

10